DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 2/4/2021 to claims 1, 4, 5 and 8 have been entered. Claim 9 has been canceled. Claim 16 has been added. Claims 1, 4, 5, 8 and 10-16 remain pending, of which claims 1, 4, 5, 8 and 16 are being considered on their merits. Claims 10-15 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I, drawn to a method of preparing cells for 3D culture, in the reply filed on 10/26/2018 stands.  
Claim Interpretation
The method of claim 1 is a method “comprising” steps a—d, and therefore the claimed method is open to additional steps. While the claimed method recites that the method does not encompass the application of a viability assay throughout steps a—d, the method remains open to viability assays before or after the recited method steps. Similarly, while dependent claim 16 recites that step a) is carried out for 30 minutes to 24 hours, as the claim is open to additional steps and does not exclude additional time of the cells on the plate, a period of time greater than 30 minutes to 24 hours still reads on this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by Ueno et al (1992, Res Commun Chem Pathol Pharmacol, 77(1):107-20, only abstract available; reference U).
Regarding claims 1, 5 and 8, Ueno is directed to a method of forming multicellular spheroids composed of rat hepatocytes comprising plating rat liver cells on a collagen-conjugated thermo-responsive polymer, poly-N-isopropyl acrylamide substrate, detaching the cells, and further culturing the cells on a non-adhesive substrate such that they form spheroids composed of rat hepatocytes (reads on cellular self-assembly 3D tissue culture). Regarding claims 1 and 5, Ueno does not teach any steps of preforming a viability assay, expanding the cells, and cryopreserving the cells. 
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered as they apply to this new grounds for rejection but they are not persuasive. Applicant alleges that none of the references teach the new limitation wherein the plates are collagen coated. However, the newly cited Ueno reference teaches collagen coated substrates. Applicant alleges that none of the references teach first a 2D culture then a 3D culture. However, the newly cited Ueno reference teaches first culturing the hepatocytes in a 2D culture followed by a 3D culture.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sabaawy (U.S. PGPUB 2012/0276068) in view of Mooney et al (1995, J. Biomed. Mater. Res., 29: 959-965) and Meng (2010, Expert Opinion on Drug Metabolism & Toxicology 6(6): 733-746; reference V).
Regarding claims 1 and 16, Sabaawy teaches a method for selecting adherent cells comprising first plating the cells on substrate for 2 to 72 hours, then flushing the cells to remove non-adherent cells, and finally detaching and collecting the adherent cells for use in another method (see paragraphs [0044] – [0047] and claim 18). Regarding claim 1, Sabaawy teaches the method is carried out without expanding the cells in culture, and Sabaawy does not teach preforming a viability assay (see paragraphs [0044] – [0047] and claim 18). Regarding claim 5, Sabaawy teaches cells may or may not be cryopreserved prior to use (see paragraphs [0043], [0044], and [0054]). Regarding claim 8, Sabaawy teaches the cells may be isolated from a human patient (see paragraphs [0043], [0044], and [0065]).
Sabaawy does not teach the cells are primary cells or that the 3D culture is a cellular self-assembly 3D tissue culture (claim 1). Sabaawy does not teach the cells are hepatocytes and that the culture dish is coated with collagen (claim 1). 
	Regarding claims 1 and 8, Mooney teaches assaying primary rat hepatocytes for adherence by plating the cells, washing away non-adherent cells, then detaching and collecting the adherent cells (see col. 1 on page 961). 

  It would have been obvious to combine Sabaawy with Mooney and Meng to prepare Meng’s primary hepatocytes for Meng’s 3D self-assembly culture using Sabaawy’s method of selecting adherent cells on collagen coated plates. A person of ordinary skill in the art would have had a reasonable expectation of success in preparing Meng’s primary hepatocytes for Meng’s 3D self-assembly culture using Sabaawy’s method of selecting adherent cells because Mooney teaches hepatocytes can be plated, washed to remove non-adherent cells, and that the adherent cells can be collected. Additionally, Meng teaches that the standard coating material for 2D culture of hepatocytes is a collagen coated substrate. The skilled artisan would have been motivated to prepare Meng’s primary hepatocytes for Meng’s 3D self-assembly culture using Sabaawy’s method of selecting adherent cells because Sabaawy establishes that the technique allows for the selection of adherent cells. Additionally, the skilled artisan would have been motivated to use a collagen coating on the 2D dishes since Meng establishes that this coating is standard in the field. 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	

Claims 1, 4, 5, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guguen-Guillouzo (1992, U.S. Patent 5,112,757; reference A) in view of Meng (2010, Expert Opinion on Drug Metabolism & Toxicology 6(6): 733-746).

While Guguen-Guillouzo teaches the use of collagenase to detach the cells, Guguen-Guillouzo does not teach the plate is coated with collagen. Guguen-Guillouzo does not teach that the further use of the collected hepatocytes is in a method of 3D culture. 
Regarding claim 1, Meng teaches that hepatocytes can be cultured in 2D culture or in 3D culture, but that there are numerous benefits for long-term models using 3D cultures including tissue models wherein the cells assemble and form spheroids (see pages 734-736).  Regarding claim 1, Meng teaches that the standard coating material for 2D culture of hepatocytes is a collagen coated substrate (see page 734). Regarding claims 1 and 16, Meng teaches that hepatocytes in 2D culture begin to lose some of their physiological activities after 24 hours in 2D culture (see page 734).
  It would have been obvious to combine Guguen-Guillouzo and Meng to coat Guguen-Guillouzo’s 2D culture plates with collagen and to use Guguen-Guillouzo’s hepatocytes produced in Guguen-Guillouzo’s method in Meng’s method of 3D culture. A person of ordinary 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.	

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. 
Applicant alleges that none of the references teach the new limitation wherein the plates are collagen coated. However, the newly cited Meng reference renders this limitation obvious as Meng teaches collagen coated substrates. Therefore this argument is not persuasive. 
Applicant alleges that none of the references individually teach first a 2D culture then a 3D culture. However, as discussed at length above, it is the combination of references that render this limitation obvious. As stated above, each of the primary references, Sabaway and Guguen-Guillouzo, discuss the usefulness of 2D culture to prepare and select cells, while the newly cited Meng reference render it obvious use the cells prepared in their methods in 3D methods since Meng establishes the benefits of 3D culture for long-term culture and tissue modeling assays. Therefore this argument is not persuasive. 


Applicant provides general allegations of unexpected results of increased quality of the 3D tissues obtained in their method, pointing to paragraph [0033] and Figure 4 of the instant specification. The general statements in the specification are insufficient to establish unexpected results, and Figure 4 only compares cells left in 2D culture with cells in 3D culture. Applicants cannot show unexpected results before they have established what the skilled artisan would have expected; Meng teaches the benefits of 3D culture over 2D culture, so the fact that applicant also found benefits to 3D culture is not clearly unexpected. Additionally, as discussed above each of the primary references establish that their 2D methods of preparing cells is beneficial. Therefore this argument is not persuasive.
	Conclusion
No claims are free of the art. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653